Citation Nr: 0418454	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  03-07 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Denver, Colorado.  The veteran appeared before the 
undersigned Veterans Law Judge at a videoconference hearing 
in March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified that his PTSD worsened since his last 
VA examination in December 2001/January 2002.  He stated that 
he prefers to keep to himself, experiences irritability and 
depression, has flashbacks and nightmares, and hears voices.  
He testified that he has been treated for psychiatric 
symptomatology at the West Pines Psychiatric Hospital in 
Wheat Ridge, Colorado, and the St. Joseph's Hospital in 
Denver, Colorado.  Additionally, he stated that he planned to 
go the Vet Center in Pueblo for treatment for his PTSD.  He 
also testified that he had applied for and was denied Social 
Security disability benefits.  Records from the above-
mentioned facilities and the Social Security Administration 
(SSA), along with additional records from the VA medical 
center in Denver, Colorado, may be available.

VA's duty to assist the veteran includes obtaining relevant 
medical records and, if applicable, a medical examination 
and/or opinion in order to determine the nature and extent of 
the veteran's disability.  38 C.F.R. § 3.159(c) (2003).

A February VA discharge summary from a hospitalization from 
November 2002 to February 2003 indicated that the veteran was 
unemployed and noted that because of his diabetes, PTSD and 
prior history of alcohol dependence, his employment options 
are minimal.  Therefore, the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU) has been raised.  See 
VAOGCPREC 6-96 (August 16, 1996).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claims, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claims.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.

2.  Obtain all records from the VA 
medical center in Denver, Colorado, from 
March 2001 to June 2001, January 2002 to 
November 2002, and from March 2004 to the 
present.  Obtain all records from the Vet 
Center in Denver, Colorado, from February 
2003 to the present.  Obtain all records 
from the Vet Center in Pueblo, Colorado, 
from March 2004 to the present.  Obtain 
all records from the St. Joseph's 
Hospital in Denver, Colorado, for 
hospitalizations in June and December 
2001.  Obtain all records from the West 
Pines Psychiatric Hospital in West 
Plains, Colorado, for a hospitalization 
in June 2001.  Obtain any other 
identified records.  Associate all 
records with the claims file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

3.  The VBA AMC should obtain copies of 
all medical and other records considered 
by the SSA for all claims for Social 
Security disability benefits filed by the 
veteran, along with copies of all SSA 
decisions.  If any request for SSA 
records is unsuccessful, notify the 
veteran appropriately.  38 C.F.R. 
§ 3.159(e).

4.  After the completion of numbers 1-3 
above, the veteran should be afforded a 
VA psychiatric examination to determine 
the nature and extent of his PTSD and 
other psychiatric disorders.  All special 
studies and tests should be completed.  
The veteran's claims folder should be 
made available to the examiner, and the 
examiner is requested to review the 
claims folder in conjunction with the 
examination.  The examiner should note 
that the veteran's complete claims file 
was reviewed.  The examiner should report 
all psychiatric diagnoses.  For any 
depressive disorder, the examiner should 
opine on whether it is as least as likely 
as not that such a disorder is related to 
active service and whether it is as least 
as likely as not that PTSD caused or 
aggravated such a disorder.  For any 
other psychiatric disorder, the examiner 
should opine on whether it is as least as 
likely as not that PTSD caused or 
aggravated such a disorder.  In 
determining this, the claims folder must 
be reviewed so that the chronology of the 
veteran's various psychiatric diagnoses 
will be considered.

The psychiatric examination report should 
contain a detailed account of all 
psychiatric symptoms and manifestations.  
If there are any psychiatric disorders 
deemed to be unrelated to PTSD, the 
examiner should try to specify which 
symptoms are associated with each of the 
disorders.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
The examiner must also comment on the 
extent to which PTSD and any related 
disorders affect occupational and social 
functioning, without consideration of any 
unrelated disorder.  The examiner should 
also opine on the extent to which PTSD 
and any related disorders interfere with 
the veteran's ability to secure or follow 
a substantially gainful occupation.

The examiner should provide a numerical 
score on the Global Assessment of 
Functioning (GAF) Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV), if possible 
based on the impairment due solely to 
PTSD (and any related disorders).  The 
examiner is asked to include a definition 
of the numerical GAF score assigned, as 
provided in DSM IV.  The examiner should 
provide a complete rationale based on 
sound medical principles for all 
expressed opinions and conclusions.

5.  After undertaking any additional 
necessary development, the RO should 
readjudicate the veteran's claims, to 
include the issue of TDIU and 
consideration of whether a staged rating 
for PTSD is warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




